Citation Nr: 1728579	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-44 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asthma. 


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1996 to June 1999; and from January 2000 to February 2007. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, which granted service connection for asthma and assigned an initial 10 percent rating, effective February 22, 2007.  

This case was remanded by the Board in May 2011 for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, as will be discussed below, the Veteran did not submit a timely substantive appeal and, therefore, the appeal must be dismissed.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  In the September 2009 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for asthma and assigned an initial 10 percent rating, effective February 22, 2007. 

2.  In November 2009, the Veteran submitted a timely notice of disagreement (NOD) as to the September 2009 rating decision. 

3.  In September 2011, the AOJ issued a SOC addressing the issue of entitlement to an initial rating in excess of 10 percent for asthma. 

4.  A timely substantive appeal was not received. 



CONCLUSION OF LAW

The criteria for timely filing a substantive appeal to the September 2009 rating decision have not been met; the request for appellate review of the issue on appeal is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's authority to review an adverse Agency of Original Jurisdiction (AOJ) decision is initiated upon a claimant's submission of an NOD and completed by a substantive appeal after a SOC has been furnished.  38 U.S.C.A. §§ 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  As relevant to the instant case, a substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. 
§ 20.202.  In this regard, a substantive appeal should set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination being appealed.  The Board will construe such arguments in a liberal matter for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Id.  A substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1). 

In determining its jurisdiction, the Board must be cognizant that the VA adjudicative system is non-adversarial and pro-claimant in nature wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF v. Derwinski, 1 Vet. App. 324 (1991). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d). 

In the instant case, the AOJ issued a rating decision in September 2009, which granted service connection for asthma and assigned an initial 10 percent rating, effective February 22, 2007.  In November 2009, the Veteran submitted a timely NOD as to the propriety of the initially assigned rating.  In May 2011, the Board remanded the case in order for the AOJ to issue a SOC addressing the issue of entitlement to a higher initial rating for asthma pursuant to Manlincon, supra.  Thereafter, in June 2011, the AOJ issued a SOC; however, in August 2011, the Veteran advised the AOJ that he had not received it as he had moved.  Thereafter, the SOC was returned as undeliverable and it was reissued in September 2011 to the Veteran's new address.  There is no indication that such was returned as undeliverable.  However, a timely substantive appeal was not received from the Veteran.  In this regard, while he filed statements during the remaining appeal period, such pertained solely to his pursuit of a claim for posttraumatic stress disorder.  Consequently, they may not be construed as a substantive appeal with regard to the claim for a higher initial rating for asthma.

In May 2017, the Board notified the Veteran of the potential jurisdictional defect and gave him 60 days to present written argument and additional evidence relevant to jurisdiction, and to request a hearing to present oral argument on the jurisdiction question.  No response was received. 

The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As a timely filed substantive appeal is not a jurisdictional bar to Board review, the Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the Veteran's claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See Percy, 23 Vet. App. at 45.  However, VA has not waived this requirement in this case and declines to do so at this time.  Here, unlike in Percy, the AOJ did not receive a substantive appeal from the Veteran addressing the asthma rating issue.  Furthermore, the AOJ closed out the Veteran's appeal as to such issue in the Veterans Appeals Control and Locator System as no timely substantive appeal was received by November 2011.  Moreover, the AOJ never certified the issue to the Board; rather, it appears that such issue was erroneously returned to the Board as a result of its inclusion in the May 2011 remand.  As such, the Board finds that the issue of timeliness of the substantive appeal has not been waived at any time, either explicitly or implicitly.  

Based on the foregoing, the Board finds that the Veteran did not file a timely substantive appeal as to the issue of entitlement to a higher initial rating for asthma.  Accordingly, the Board does not have jurisdiction to review the instant appeal and it is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


